In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-183 CR

NO. 09-04-184 CR

____________________


LIONEL HENDERSON, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 85485 and 86468




MEMORANDUM OPINION (1)
	Lionel Henderson, Jr., was convicted and sentenced on two separate indictments for
the state jail felony of theft and was sentenced in each case to 22 months of confinement
in the Texas Department of Criminal Justice, Correctional Institutions Division. 
Henderson filed notices of appeal on April 15, 2004.  In each case, the trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a
plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by
the district clerk.
	On April 22, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered June 10, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.